                             Case 2:17-cv-02396-APG-BNW Document 87 Filed 06/17/21 Page 1 of 2




                         1   LYSSA S. ANDERSON
                             Nevada Bar No. 5781
                         2   RYAN W. DANIELS
                             Nevada Bar No. 13094
                         3   KRISTOPHER J. KALKOWSKI
                             Nevada Bar No. 14892
                         4   KAEMPFER CROWELL
                             1980 Festival Plaza Drive, Suite 650
                         5   Las Vegas, Nevada 89135
                             Telephone: (702) 792-7000
                         6   Fax:        (702) 796-7181
                             landerson@kcnvlaw.com
                         7   rdaniels@kcnvlaw.com
                             kkalkowski@kcnvlaw.com
                         8
                             Attorneys for Defendants
                         9   Las Vegas Metropolitan Police Department
                             and Dante Tromba
                      10
                                                                UNITED STATES DISTRICT COURT
                      11
                                                                    DISTRICT OF NEVADA
                      12
                              MARLON LORENZO BROWN ,                           Case No.: 2:17-cv-02396-APG-BNW
                      13
                                                  Plaintiff,
                      14      vs.                                                  STIPULATION AND ORDER TO
                                                                                 EXTEND THE DEADLINE TO FILE A
                      15      DANTE TROMBA, et al.,                              RESPONSE TO PLAINTIFF’S FIFTH
                                                                                  MOTION TO AMEND [ECF No. 86]
                      16                          Defendants.
                                                                                            (First Request)
                      17

                      18

                      19               Las Vegas Metropolitan Police Department and Dante Tromba (“LVMPD Defendants”),

                      20     Clark County, Clark County District Attorney (“DA Defendants”), and Plaintiff Marlon Lorenzo

                      21     Brown (“Plaintiff”), hereby agree and stipulate to extend the deadline to file responses to

                      22     Plaintiff’s Fifth Motion to Amend the Complaint, (ECF No. 86). The current deadline to file a

                      23     response is June 18, 2021. The parties agree and stipulate to extend this deadline for an

                      24     additional fourteen (14) days, until July 2, 2021. The extension is supported by good cause as

   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2847266_1 6943.223
                                                                                                                 Page 1 of 2
                             Case 2:17-cv-02396-APG-BNW Document 87 Filed 06/17/21 Page 2 of 2




                         1   Defendants’ counsel requires additional time to prepare the responses.

                         2             The requested extension is timely pursuant to Local Rule IA 6-1 and 6-2. The extension

                         3   will not prejudice any party. The parties are not delaying the conclusion of this matter by way of

                         4   trial or otherwise; no trial date has yet been ordered.

                         5             DATED this 17th day of June, 2021.

                         6   KAEMPFER CROWELL                                     MCAVOY AMAYA & REVERO

                         7
                             By:       /s/ Lyssa A. Anderson                      By:   /s/ Michael J. McAvoyamaya
                         8            LYSSA S. ANDERSON                                 MICHAEL J. McAVOYAMAYA
                                      Nevada Bar No. 5781                               Nevada Bar No. 14082
                         9            RYAN W. DANIELS                                   TIMOTHY E. REVERO
                                      Nevada Bar No. 13094
                                                                                        Nevada Bar No. 14603
                                      KRISTOPHER J. KALKOWSKI
                      10              Nevada Bar No. 14892                              400 S. 4th St., Ste. 500
                                      1980 Festival Plaza Drive                         Las Vegas, NV 89101
                      11              Suite 650
                                      Las Vegas, Nevada 89135                           Attorneys for Plaintiff
                      12              Attorneys for Defendants
                                      Las Vegas Metropolitan Police
                      13              Department and Dante Tromba

                      14     CLARK COUNTY DISTRICT ATTORNEY’S OFFICE

                      15
                             By:       /s/ Jeffrey Rogan
                      16              JEFFREY ROGAN
                                                                                        IT IS SO ORDERED.
                                      Nevada Bar No. 10734
                      17              200 Lewis Ave., 9th Floor                         DATED this 21st
                                                                                                   ____ day of June, 2021.
                                      Box 552212
                      18              Las Vegas, NV 89155

                      19              Attorneys for Defendants
                                      Clark County District Attorney's                  ________________________________
                      20              Office; Clark County, Nevada;                     UNITED STATES MAGISTRATE
                                      and Steve Wolfson                                 JUDGE
                      21

                      22

                      23

                      24

   KAEMPFER CROWELL
 1980 Festival Plaza Drive
        Suite 650
Las Vegas, Nevada 89135      2847266_1 6943.223
                                                                                                                     Page 2 of 2
